Citation Nr: 1601052	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-48 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for cystic acne.

2.  Entitlement to an evaluation in excess of 10 percent for depression associated with cystic acne.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  During the pendency of the appeal, jurisdiction was transferred to the Anchorage, Alaska RO.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

In October 2011, the issues on appeal were denied by the Board.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court vacated the October 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (JMR).

The Board remanded the matter in April 2013 in order to afford the Veteran VA skin and psychiatric examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that the evidence of record is insufficient to adjudicate the claims on appeal.  As such, a remand is required for further evidentiary development in this matter.



Depression

With respect to the Veteran's evaluation for depression, the Board finds that an addendum medical opinion is necessary in order to clarify, if possible, the extent to which his psychiatric symptoms are attributable to his depression as opposed to nonservice-connected psychiatric disorders.  During the period under consideration, he has been diagnosed with schizophrenia, bipolar disorder, and other forms of psychosis in addition to major depressive disorder.  Following a psychiatric evaluation in August 2009, a VA psychiatrist reported being "[u]nable to adequately assess [the Veteran] for depressive disorder related to cystic acne due to veteran's failure to endorse depressive symptoms, thought disorder and inability to answer questions, stay on task or remain relevant to inquiries."  The examiner further noted that the Veteran "demonstrates a severe psychotic disorder regardless of whether he had depressive symptoms."

In April 2013, the Board remanded the matter in order to "afford the Veteran a VA psychiatric examination to address the current severity of his depression."  Such an examination was conducted in April 2014.  In her report, the examiner noted that the Veteran displayed prominent delusional, loose associations throughout the encounter and was unable to provide linear answers to questions.  Diagnoses of delusional paranoid disorder, substance induced psychotic disorder, and hallucinogenic dependence in remission were noted.  The examiner opined that these three diagnoses were "intricately intertwined," and that "[o]ne cannot differentiate portions of symptoms by diagnosis without resorting to mere speculation."  However, aside from noting that depressive disorder was absent from the Veteran's most recent psychiatric records, the examiner did not discuss the specific symptoms (if any) that were attributable to depression.

The Board acknowledges that when it is not possible to separate the effects of a service-connected disorder from a nonservice-connected disorder, reasonable doubt should be resolved in the Veteran's favor with regard to the question of whether certain symptoms can be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board also concedes that efforts to ascertain the etiology of the Veteran's mental health symptoms have proven difficult, in light of the severity of his symptoms.  Nevertheless, the most recent VA examination report indicates that no attempt was made to delineate symptoms stemming from depression from those attributable to the Veteran's other, nonservice-connected psychiatric disorders.  As such, the findings are inadequate to support a final adjudication, and a remand for an addendum opinion is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate opinion must support its conclusion with an analysis that can  be weighed against contrary opinions).

Cystic Acne

The Veteran claims that he is entitled to an evaluation in excess of 50 percent for his cystic acne.  His skin disorder is rated under Diagnostic Code 7806, which governs dermatitis or eczema.  Diagnostic Code 7806 provides a maximum rating of 60 percent for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In addition, Diagnostic Code 7800, which covers scarring or other disfigurement of the head, face, or neck, provides a maximum 80 percent schedular rating for scarring or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Upon review, the Board finds that the evidence of record is insufficient to decide the claim.  In particular, reports from November 2009 and April 2014 VA skin examinations do not contain all of the information required to evaluate the Veteran's skin symptoms under the relevant Diagnostic Codes.  The November 2009 VA examination report indicates that the Veteran had cystic acne on his back, upper arms, thighs, and perineum.  The examiner noted that the percentage of exposed areas affected was 5 percent, while the percentage of total body area affected was 70 percent.  However, the examiner then explained: "Although there is evidence of tremendous cystic acne in the past only a few spots of resolving boils are noted on the back and inner thigh presently.  The scarring looks like marked past involvement."  In its April 2013 remand, the Board requested that another VA examination be scheduled in order to ascertain the severity of the Veteran's skin symptoms.

On VA examination in April 2014, the examiner diagnosed the Veteran with acneform disease, noting that this disorder affected less than 40 percent of his face.  The examiner also indicated that the Veteran had manifestations affecting body areas other than the face and neck; however, the examiner did not provide any indication of the total percentage of the entire body or exposed areas affected, as is required by Diagnostic Code 7806.  Without this information, the Board cannot determine whether a higher schedular rating is warranted.  Accordingly, the Veteran should be afforded another VA skin examination in order to ascertain the appropriate information regarding his skin symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).

The Board further notes that the most recent Supplemental Statement of the Case (dated in August 2015) discussed the ratings criteria for chloracne and facial scarring under Diagnostic Codes 7829 and 7800, but did not discuss whether an increased rating was warranted under the criteria provided in Diagnostic Code 7806.  The Board reiterates that, notwithstanding the Veteran's diagnosis of cystic acne, his skin symptoms are rated under Diagnostic Code 7806 and should be evaluated accordingly.

TDIU

The claim for a TDIU is inextricably intertwined with the claims discussed above, and must therefore be remanded as well.  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA skin examination to determine the current nature and severity of his service-connected skin disorder, to include documented cystic acne.  The examiner is requested to review all pertinent records associated with the record, including lay statements.  

The examiner is asked to specifically discuss whether the Veteran's cystic acne involves any of the following:

(a) 	More than 40 percent of the entire body;

(b) 	More than 40 percent of exposed areas affected;

(c) 	Constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The examiner should also discuss whether there is any visible or palpable tissue loss, gross distortion or asymmetry of any features or paired sets of features (such as the nose, chin, forehead, eyes, ears, cheeks, and lips) that is causally related to the Veteran's service-connected skin disorder, as well as whether his skin symptoms involve six or more characteristics of disfigurement.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Then, the AOJ should request an addendum opinion concerning the current nature and severity of the Veteran's service-connected depression.  Specifically, the examiner is asked to differentiate those psychiatric symptoms that are attributable to depression from symptoms attributable to nonservice-connected psychiatric disorders.  If it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, the examiner should state this in his or her report, complete with supporting rationale.  If there are no manifestations attributable to the depression associated with cystic acne, that fact must be noted.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, including the claim of entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

